                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION

                                          No. 7:18-CV-117-FL

HEALTH & BEAUTY                                   )
TECHNOLOGIES, INC., and MEDI-                     )
BUILD INTERNATIONAL, CORP.,                       )
                                                  )
                   Plaintiffs,                    )
                                                  )
       v.                                         )              ORDER
                                                  )
MERZ PHARMA GMBH KGAA, and                        )
MERZ NORTH AMERICA, INC.,                         )
                                                  )
                  Defendants.                     )


       Plaintiffs Health and Beauty Technologies, Inc. and Medi-Build International Corp.

('.'Plaintiffs") move the court to compel Defendants Merz Pharma GmbH & Co. KGaA ("Merz

Pharma") and Merz North America, Inc. ("Merz NA") to fully and completely respond to

Plaintiffs' Second Request for Production of Documents. [DE-170]. Defendants oppose the

motion. [DE-172]. With leave of court, Plaintiffs filed a reply and Defendants filed a surreply.

[DE-176, -181]. The issues have been fully briefed, and the motion is ripe for decision. For the

reasons stated below, Plaintiffs' motion is allowed in part and denied in part.

                                           I. BACKGROUND

       Plaintiffs have asserted claims of breach of contract and associated torts against Defendants

related to one or both of Defendants' acquisition of non-party Ulthera, Inc. See 1st Am. Compl.

[DE-142]. Specifically, Plaintiffs allege that they entered into an oral contract with Defendants to

evaluate and provide detailed information about potential target companies for Defendants to

acquire.   Id.~   99. Plaintiffs claim that the parties agreed if Defendants acquired one of those target
companies, Defendants would pay Plaintiffs the industry standard one to five percent of the

purchase price. Id.   ii   101. Plaintiffs provided information to Defendants about Ulthera, and

Plaintiffs allege that Defendants breached their contract by acquiring Ulthera without Plaintiffs'

involvement or knowledge and by failing to pay Plaintiffs. Id.     ii 101.
        Plaintiffs are Florida corporations, Merz Pharma is a German corporation, and Merz NA is

a North Carolina corporation with its principal place of business in North Carolina.               Both

Defendants moved to dismiss Plaintiffs' first amended complaint. [DE-145, -149]. Merz Pharma

argues that this court lacks personal jurisdiction to adjudicate claims against it.          [DE-145].

Plaintiffs moved for expedited limited jurisdictional discovery to obtain facts regarding the

collaboration between Defendants in acquiring Ulthera. [DE-151]. On August 8, 2018, the court

granted Plaintiffs' motion for expedited limited jurisdictional discovery. [DE-162]. Specifically,

the order allowed Plaintiffs to seek information regarding Jonathan Parrish, an employee of both

Defendants who was involved in the acquisition of Ulthera, and communications between

Defendants showing a combined effort to acquire Ulthera. Id.

        In July 2018, Plaintiffs served Defendants with their Second Request for Production of

Documents ("Second RFP"), [D E-151-3], to which Defendants objected, and which are the subject

of the parties' dispute:

        1.      An organizational chart of Merz, showing the affiliation between Merz NA
                and Merz Pharma and the existing affiliation and relationship, if any,
                between these entities and any other Merz affiliated entities and, if different,
                the affiliation or relationship as it existed in 2013 and 2014.

        2.      An organizational chart of Merz NA and its divisions in 2013, 2014 and
                2018. An organizational chart showing the affiliation, if any, between Merz
                NA and Merz Pharma.

        3.      Documents sufficient to show or setting forth any direct or indirect
                ownership of Merz NA by Merz Pharma, including, without limitation, any
                direct or indirect stock ownership.



                                                   2
4.    All Documents and Communications concerning any agreement between
      Merz NA and Merz Pharma to share the services of, or to co-employ,
      Jonathan Parrish between August 2013 and August 2014, inclusive.

5.    All Documents and Communications concerning the acquisition or potential
      acquisition of Ulthera exchanged between Merz Pharma and Merz NA
      between August 2013 and August 2014, inclusive.

7.    All Documents and Communications concerning the acquisition or potential
      acquisition of Ulthera exchanged between Merz Pharma and Merz between
      August 2013 and August 2014, inclusive.

8.    All Documents and Communications concerning the acquisition or potential
      acquisition of Ulthera exchanged between Merz NA and Merz between
      August 2013 and August 2014, inclusive.

9.    All Documents and Communications concerning the acquisition or potential
      acquisition of Ulthera exchanged between either Merz Pharma or Merz NA
      and Ulthera between August 2013 and August 2014, inclusive.

11.   All Documents and Communications concerning any meeting or
      communication with Coste or Polakov relating to the acquisition or
      potential acquisition of any of the companies discussed at the December 6th
      meeting with Coste and Polakov, including but not limited to Ulthera.

12.   All Documents and Communications concerning any information relating
      to Ulthera that was provided by Coste or Polakov to Merz Pharma and Merz
      NA the December 6th meeting with Coste and Polakov.

13.   All Documents and Communications concerning the acquisition or potential
      acquisition of Ulthera exchanged between either Merz Pharma or Merz NA
      and Ulthera and/or Matt Likens or any executive of Ulthera during the
      period of August 2013 through August 2014, inclusive.

14.   All Documents and Communications concerning the acquisition or potential
      acquisition of Ulthera prepared by or for Philip Burchard or Hans-Jorge
      Bergler between August 2013 and August 2014, inclusive.

15.   All Documents and Communications concerning the acquisition or potential
      acquisition of Ulthera prepared by or for Jonathan Parrish between August
      2013 and August 2014, inclusive.

17.   All Documents and Communications concerning the December 10, 2013
      email sent by Coste attached to the Complaint as Exhibit 5, including but




                                       3
                    not limited to any internal Merz NA or Merz Pharma memoranda regarding
                    the contents of the email and any response thereto.

           18.      All Documents and Communications regarding any email system used by
                    Jonathan Parrish to communicate with Merz NA and/or Merz Pharma
                    personnel between August 2013 and August 2014, including but not limited
                    to any duplication or shared email between jonathan.parrish@merz.de and
                    jparrish@merzusa.com.

[DE-151-3]. 1 On September 24, 2018, Defendants responded to the Second RFP, objecting to the

above-listed items on the grounds of overbreadth, privilege, vagueness, ambiguity, relevancy,

burden, and disproportionality. [DE-170-1].

           The parties conferred in person and by email regarding the Second RFP. [DE-170] at 3.

Defendants contend that because the court's August 8, 2018 order allowed for limited

jurisdictional discovery, only Merz Pharma's activities in North Carolina regarding the alleged

contract between Defendants and Plaintiffs are relevant, and the contract with non-party Ulthera

is irrelevant to jurisdiction. [DE-172] at 8. Plaintiffs argue that Defendants' dealings with Ulthera

are relevant to specific jurisdiction because the Ulthera acquisition is the "cornerstone" of

Defendants' alleged breach of their contract with Plaintiffs. [DE-176] at 1-2.

                                                  II. DISCUSSION

           Rule 26(b)(1) of the Federal Rules of Civil Procedure provides the general rule regarding

the scope of discovery. "Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party's claim or defense and proportional to the needs of the case." Fed. R. Civ.

P. 26(b)(l). However, the court has "wide latitude in controlling discovery" and may determine

"the course and scope of discovery." United States v. Ancient Coin Collectors Guild, 899 F.3d

295, 323 (4th Cir. 2018) (quoting Rowland v. Am. Gen. Fin., Inc., 340 F.3d 187, 195 (4th Cir.

2003); Ardrey v. United Parcel Serv., 798 F.2d 679, 682 (4th Cir. 1986)). In particular, "where


1   Requests six, ten, and sixteen are not included in Plaintiffs' motion to compel. [DE-170] at 4.


                                                            4
issues arise as to jurisdiction or venue, discovery is available to ascertain the facts bearing on such

issues." Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 n.13 (1978).

       Thus, when a court orders expedited limited jurisdictional discovery, the parties are limited

to obtaining discovery relevant to jurisdiction. "Relevancy" is a broadly construed term. Equal

Emp 't Opportunity Comm 'n v. Sheffield Fin. LLC, No. 1:06CV00889, 2007 WL 1726560, at *3

(M.D.N.C. June 13, 2007); Mainstreet Collection, Inc. v. Kirkland's, Inc., 270 F.R.D. 238, 240

(E.D.N.C. 2010) ("During discovery, relevance.is broadly construed 'to encompass any matter that

bears on, or that reasonably could lead to other matter that could bear on, any issue that is or may

be in the case."') (quoting Oppenheimer Fund., Inc., 437 U.S. at 351).

       Rule 37 of the Fede~al Rules of Civil Procedure provides that "[a] party seeking discovery

may move for an order compelling an answer, designation, production, or inspection" if a party

fails to produce or make available for inspection requested documents under Rule 34. Fed. R. Civ.

P. 37(a)(3)(B)(iv). For purposes of a motion to compel, "an evasive or incomplete disclosure,

answer, or response must be treated as a failure to disclose, answer, or respond;" Fed. R. Civ. P.

37(a)(4). However, the Federal Rules also provide that

       the court must limit the frequency or extent of discovery otherwise allowed by these
       rules or by local rule if it determines that: (i) the discovery sought is unreasonably       ,
       cumulative or duplicative, or can be obtained from some other source that is more
       convenient, less burdensome, or less expensive; (ii) the party seeking discovery has
       had ample opportunity to obtain the information by discovery in the action; or (iii)
       the proposed discovery is outside the scope permitted by Rule 26(b)(1 ).

Fed. R. Civ. P. 26(b)(2)(C). "Additionally, the court has 'substantial discretion' to grant or deny

motions to compel discovery." English v. Johns, No. 5:11-CT-3206-D, 2014 WL 555661, at *4

(E.D.N.C. Feb. 11, 2014) (quoting Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43

F.3d 922, 929 (4th Cir. 1995)). Finally, the party seeking the court's protection from responding

to discovery "must make a particularized showing of why discovery should be denied, and



                                                  5
conclusory or generalized statements fail to satisfy this burden as a matter of law." Mainstreet

Collection, 270 F.R.D. at 240 (citation omitted). Accordingly, it is Defendants' burden to show

why discovery should be denied.

          Defendants offer four reasons why Plaintiffs' motion should be denied: (1) the requests for

Defendants' communications regarding Ulthera are irrelevant to specific jurisdiction because

Plaintiffs' claim is for breach of Defendants' contract with Plaintiffs, not Ulthera; (2) Plaintiffs'

requests refer to ambiguous and unspecified "Merz" entities; (3) Plaintiffs' request regarding
                                                                                                        - I



Jonathan Parrish's email system is ambiguous and overbroad; and (4) Plaintiffs' requests regarding

communications with Coste and Polak:ov are overbroad. [DE-172] at 4-10. The court will address

these arguments in turn.

A. The relevance of the· Ulthera acquisition to specific jurisdiction

          Defendants objected to requests five, seven, eight, nine, thirteen, fourteen, fifteen, and

seventeen on the grounds of relevance. Defendants argue that only Merz Pharma' s purposeful

contacts in North Carolina regarding Plaintiffs, and not Ulthera, are relevant to jurisdiction. [DE-

172] at 4. Defendants state that "Plaintiffs' claims do not arise from any activities that Merz

Pharma had in North Carolina concerning the acquisition ofUlthera." Id

          Plaintiffs have alleged that Defendants breached their contract by acquiring Ulthera

without Plaintiffs' involvement and without compensating Plaintiffs. 1st Am. Compl. [DE-142]

if 106.   Plaintiffs seek to show that Merz Pharma worked with Merz NA in North Carolina to

acquire Ulthera in breach of its contract with Plaintiffs. See id Merz Pharma's communications

with Merz NA regarding Ulthera, as well as Defendants' communications with Ulthera itself, could

establish Merz Pharma's contacts in North Carolina concerning the breach of the parties' contract.

Thus, Defendants' communications about and with Ulthera are relevant to specific jurisdiction.




                                                   6
       Defendants cite three cases in support of their argument that communications regarding the

Ulthera contract are irrelevant to jurisdiction. First, in CEM Corp. v. Personal Chemistry, AB,

CEM was a North Carolina corporation and Personal Chemistry was a Swedish corporation. 55

F. App'x 621, 622 (4th Cir. 2003). CEM had sued Personal Chemistry in Sweden for patent

infringement. Id at 623. Personal Chemistry representatives travelled to North Carolina and

negotiated a settlement agreement. Id After Personal Chemistry's board of directors did not

approve the agreement, CEM sued Personal Chemistry in North Carolina for breach of the

settlement agreement.     Id   The district court dismissed the complaint for lack of personal
                                                                                             I

jurisdiction, and the Fourth Circuit affirmed. Id at 626. The Fourth Circuit held that the mere

formation of the agreement in North Carolina was insufficient for specific jurisdiction, as were

other activities regarding the products at issue in the Swedish patent infringement case, because

the "dispute at issue" was "the proposed settlement and agreement-in-principle, not contracts

involving the sale or advertising of a product, which may be tangentially related to one of the

patents at issue in the Swedish patent infringement action." Id at 624-25.

       CEM Corp. is distinguishable from the present case. In CEM Corp., the alleged breach of

the contract at issue (the settlement agreement) occurred in Sweden when Personal Chemistry's

board of directors did not approve the agreement. Id at 625. Personal Chemistry's activities in

North Carolina were the "sale and advertising of a product" that was only "tangentially related" to

the patents at issue in the original suit. Id at 624-25. The North Carolina activities did not

constitute a breach of the parties' contract. Id Here, however, if Merz Pharma collaborated with

Merz NA in North Carolina to acquire Ulthera without Plaintiffs' involvement, then Merz

Pharma's North Carolina activities may constitute a breach of the parties' contract. Therefore,

they may give rise to specific jurisdiction.




                                                 7
       The second case cited by Defendants is Transcontinental Ins. Co. v. Eastern Steel

Constructors, Inc., 2008 WL 24665588 (D. Md. June 10, 2008). In that case, C.J. Mahan

Construction Company ("Mahan") was the general contractor for a job to be performed in West
                                                 r


Virginia. Mahan hired Eastern Steel, a Maryland corporation, as a subcontractor. There was no

evidence that the subcontract was negotiated or formed in Maryland. After Eastern Steel's

employees were injured while performing the subcontract, a dispute arose as to whether Eastern

Steel's insurer, Transcontinental, was obligated to provide coverage to Mahan. Transcontinental

sought a declaratory judgment in Maryland that it did not insure Mahan.

       The District Court for the District of Maryland held that it did not have personal jurisdiction

over Mahan because Mahan' s only contact with Maryland was entering into the subcontract with

a Maryland corporation. Mahan was not involved in the formation of the contract actually at issue

in the case, which was the insurance policy Transcontinental issued to Eastern Steel. Therefore,
                               1
Mahan had no contacts with Maryland that could subject it to personal jurisdiction in that state.

       Transcontinental would be apposite to the present case if Defendants were challenging

jurisdiction in Arizona. Here, Ulthera is an Arizona corporation, and the central holding of

Transcontinental-that merely entering into an ancillary contract with a non-party, in-state

corporation does not give rise to specific jurisdiction-would apply if Defendants were being haled

into court in Arizona. However, Defendants are haled into North Carolina, and Plaintiffs allege

that Defendants have more contacts with the forum state than merely entering into an ancillary

contract with a North Carolina corporation. Plaintiffs allege that Merz Pharma breached the

contract by working with Merz NA in North Carolina to acquire Ulthera. Therefore, Defendants

here have more extensive alleged contacts with the forum state than did Mahan in

Transcontinental, and Transcontinental is distinguishable.




                                                  8
   \


        The third case cited by Defendants is Southard v. D 'Amelio, No. 3 :03-CV-505-W, 2006

WL 3453190 (W.D.N.C. Nov. 28, 2006). In Southard, the plaintiffs claim was for breach of

contract, and the court held that North Carolina lacked jurisdiction because " [a] ll conduct by Mr.

D' Amelio allegedly breaching the Settlement Agreement took place in Massachusetts," and

Massachusetts was "the location of the alleged wrongful conduct." Id at *3.

        Here, if Plaintiffs show that Merz Pharma collaborated with Merz NA in North Carolina to

breach their contract, then the breach would occur, at least in part, in the forum state. In Southard,

the breach did not occur in the forum state. See id at *3. Southard is therefore distinguishable.

        In their reply brief, Plaintiffs cite two cases to demonstrate that Defendants'

communications with and about Ulthera are relevant. First, in Universal Leather, LLC v. Koro

AR, S.A., the Fourth Circuit held that extensive contract negotiations in North Carolina were

sufficient for personal jurisdiction over Koro, an Argentinian corporation. 773 F.3d 553 (4th Cir.

2014). Plaintiffs argue that if contract negotiations in the forum state can support personal

jurisdiction, then a breach of contract in the forum state should also be sufficient for personal

jurisdiction. [DE-176] at 2. The court is satisfied that Merz Pharma's relationship to Merz NA

and communications regarding Ulthera in North Carolina are relevant for purposes of limited

jurisdictional discovery.

        Second, plaintiffs cite PTA-FLA, Inc. v. ZTE Corp., 715 F. App'x 237 (4th Cir. 2017). In

that case, the Fourth Circuit held that there was no personal jurisdiction over the defendant in

South Carolina. Id at 242. ZTE Corp. had entered into a contract with PTA-FLA, a Florida

corporation, to ship goods to South Carolina, but the parties later modified the contract. Id at 240.

Under the new contract, ZTE Corp. was to ship the goods to Yakima, Washington and some other

unspecified location. Id at 242. ZTE Corp. failed to ship the goods, and PTA-FLA sued in South




                                                  9
Carolina for breach of contract. Id The court held that South Carolina could not exercise personal

jurisdiction over ZTE Corp. because the claims do not "suggest any contacts with South Carolina

related to these particular breaches." Id

       Plaintiffs cite PTA-FLA for the proposition that "'contacts with [the forum state] related to

[a] particular breach' are relevant to the personal jurisdiction inquiry." [DE-176] at 2 (quoting

PTA-FLA, 715 F. App'x at 242). Although the court in PTA-FLA ultimately found that there was

no jurisdiction in South Carolina, as Defendants here point out, the analysis in PTA-FLA centered

on where the breach of contract occurred. PTA-FLA, 715 F. App'x at 242. Likewise, here,

Plaintiffs seek to prove that Merz Pharma breached their contract by working with Merz NA in

North Carolina to acquire Ulthera.          Communications between Defendants, and between

Defendants and Ulthera, are therefore relevant to jurisdiction.

       It is Defendants' burden to show that Plaintiffs' ;requests would not yield information

relevant to specific jurisdiction. Defendants have failed to do so. Plaintiffs seek Merz Pharma' s

communications with Merz NA and Defendants' communications with Ulthera·to show that M~rz

Pharma collaborated with Merz NA in North Carolina to acquire Ulthera in breach of Defendants'

contract with Plaintiffs. The communications are relevant to specific jurisdiction, and Defendants

must produce them. Defendants are ordered to fully respond to Plaintiffs' Second RFP five, seven,

eight, nine, thirteen, fourteen, fifteen, and seventeen, except to the extent that those requests are

duplicative, as previously resolved in the court's August 8, 2018 order, and except to the extent

that requests seven and eight reference unspecified Merz entities, as discussed below.

B. The unspecified Merz entities

       Requests one, seven, and eight seek information related to "Merz" or "other Merz affiliated

entities." "Merz" is defined in the Second RFP as "all business entities that are affiliated through




                                                 10
inter-company equity ownership, trademark licensing of the Merz tradename, or product

distribution agreement." [DE-151-3] at 3. Defendants argue that Merz entities aside from Merz

NA and Merz Pharma are irrelevant to specific jurisdiction, and the unspecified "other Merz

affiliated entities" are ambiguous.

        Plaintiffs contend that they "are entitled to discover if there are other direct and indirect

affiliations between Defendants and other Merz entities that may have ties to North Carolina, or

may have been created to effectuate the purchase ofUlthera." [DE-171] at 7. However, there has

been no showing as to other such entities or that other unspecified Merz entities would yield

relevant material. While Merz Phqrma's relationship to and collaboration with Merz NA is

relevant to Merz Pharma's contacts in North Carolina, Plaintiffs have failed to demonstrate how

the existence of any other Merz affiliated entity or the relationship between Defendants and other

Merz affiliated entities is relevant to the claims or defenses asserted in this case. Accordingly,

Plaintiffs' motion is denied as to requests one, seven, and eight to the extent that such requests

seek responses relevant to "any other Merz affiliated entity" (Second RFP 1) or "Merz" (Second
                                                                           '
RFP 7   arid 8). Otherwise, Plaintiffs' motion is allowed and Defendants are ordered to fully and
completely respond to requests one, seven, and eight.

C. Jonathan Parrish's email accounts

        In request eighteen, Plaintiffs seek "all documents and communications regarding any

email system used by Jonathan Parrish to communicate with Merz NA and/or Merz Pharma

personnel between August 2013 and August 2014, including but not limited to any duplication or

shared email between jonathan.parrish@merz.de and jparrish@merzusa.com."                [DE-151-3].

Defendants have objected to this request on grounds of vagueness and ambiguity because the

meaning of the phrase "regarding any email system" was unclear.           [DE-170-1]. Defendants




                                                 11 .
contend that during the meet and confer, they asked for clarification, and "Plaintiffs counsel

expressed a desire to understand how Parrish was able to swear that the email mentioned in the

complaint was received by his German email account." [DE-172] at 9. Defendants offered to

produce the relevant metadata. Id. Conversely, Plaintiffs interpret request eighteen as asking for

"documents explaining how emails where [sic] shared (automatically or otherwise) between the

two email accounts Mr. Parrish maintained." [DE-171] at 7 n.5. Plaintiffs state that they        are~


"entitled to determine how the email accounts utilized by Mr. Parrish were set up so as to be

synchronized or interconnected and/or how emails were shared." Id.

       The interconnectedness of Mr. Parrish's email accounts is relevant to jurisdiction insofar

as it may demonstrate how Mr. Parrish's services were used by Merz Pharma in North Carolina

during the acquisition of Ulthera. However, request eighteen appears overbroad, vague, and

ambiguous as drafted when the text of the request is compared with the discovery definitions. The

definition of "documents" in Plaintiffs' Second RFP includes emails, as does the definition of

"communications." [DE-151-3] at 1-2. The word "regarding" is not defined, and it is unclear

from the text of request eighteen whether Plaintiffs are asking for all of the emails (which are both

documents and communications) contained in the two accounts.

       In any event, Plaintiffs have clarified that they seek only documents explaining how the

email accounts are connected and how emails are shared between the accounts. [DE-171] at 7 n.5.

As modified, the request is sufficiently narrow, and the court will construe the request as modified.

Defendants are directed to produce documents explaining how the two accounts are connected.

D. Plaintiffs' requests regarding communications with Cdste and Polakov

       Requests eleven and twelve refer to the December 6th meeting in Germany and

communications with Coste and Polakov. In request eleven, Plaintiffs seek "all documents and




                                                 12
communications concerning any meeting or communication with Coste or Polakov" relating to the

acquisition of companies discussed at the meeting. Request twelve seeks "All Documents and

Communications concerning any information relating to Ulthera that was provided by Coste or

Polakov to Merz Pharma and Merz NA the December 6th meeting."

       Defendants objected to request eleven on the grounds of overbreadth and relevance. They

objected to request twelve on the grounds of vagueness, ambiguity, and relevance.

       1. Relevance

       As discussed above, it appears Plaintiffs seek to establish personal jurisdiction over Merz

Pharma by showing that Merz Pharma collaborated with Merz NA in North Carolina to acquire

Ulthera in breach of their contract with Plaintiffs. The December 6th meeting may have occurred

in Germany, but communications regarding what was discussed at the meetillg could establish that

the companies worked together in North Carolina to acquire Ulthera. Additionally, the information

provided by Plaintiffs to Defendants about Ulthera is the subject matter of the contract, so any

communications concerning that information may also establish that Defendants collaborated in

North Carolina to breach the contract. Thus, requests eleven and twelve are relevant to jurisdiction.

       2. Overbreadth

       In their memorandum, Defendants assert that they have already responded to the requests

and, at the meet and confer, Plaintiffs "contended that the search terms and custodians previously

used were insufficient." [DE-172] at 10. Plaintiffs state in their memorandum that the parties

agreed that "Defendants could produce documents in tranches, i.e., a group of custodians at a

time." [DE-171] at 10. Plaintiffs assert that Defendants must produce documents from "other

custodians," but Plaintiffs do not list specific custodians from whom they are missing documents.




                                                 13
Id It appears to the court that Plaintiffs seek more information than Defendants have provided,

but Plaintiffs have not named additional custodians.

       As a practical matter, Defendants cannot search every email inbox of every employee. Rule

34 requires that requests for documents "must describe with reasonable particularity each item or

category of items to be inspected." Fed. R. Civ. P. 34(b)(l)(A). That requirement is particularly

important in electronic discovery, where parties must search through vast amounts of data.

       It appears that the parties have at least attempted to narrow a list of custodians. Plaintiffs'

counsel sent an email to Defendants' counsel summarizing what was discussed at the meet and

confer. [DE-172-1] at 4. In the email, Plaintiffs' counsel states:

       Unless otherwise noted below, the email custodians for Merz NA is Mr. Parrish and
       his assistant. Unless otherwise noted below, the email custodians for Merz Pharma
       are Mr. Buchard, Mr. Bergler and their respective assistants. Unless otherwise
       noted below, the relevant search terms are "Polakov," "Coste," "Ulthera," and the
       other companies referenced in the presentation attached to the complaint.

Id Plaintiffs' counsel agreed to narrow the time frame for requests eleven and twelve, and he

stated, "The expanded custodian list we agreed to for the corresponding Merz NA document

searches also apply." Id

       For requests eleven and twelve, it appears to the court that the parties engaged in a

meaningful meet and confer and reached an agreement as to the custodians and search terms for

electronic discovery.   In accordance with their good-faith obligation to attempt to' resolve

discovery disputes without court action, Defendants should honor any agreement reached with

Plaintiffs at the meet and confer. At this time, however, it is unclear whether Defendants have

failed to do so.   Defendants allege that they responded to the requests, and Plaintiffs seek

information from additional custodians, but Plaintiffs have not stated whether they seek

information from custodians listed in the agreement or other custodians not previously named. If




                                                 14
the custodians listed in the parties' agreement memorialized in the December 25, 2017 email are

insufficient, Plaintiffs should specify additional custodians. At this time, the court declines to

compel Defendants to respond to requests eleven and twelve when it is unclear whether Defendants

have already done so and it is uncertain from which custodians Plaintiffs seek additional

documents.

       3. Ambiguity

       Plaintiffs seek "All Documents and Communications concerning any information relating

to Ulthera that was provided by Coste or Polakov to Merz Pharma and Merz NA [sic] the

December 6th meeting." [DE-151-3]. There is a preposition missing between "Merz NA" and

"the December 6th meeting." The missing preposition would narrow the scope of the request

considerably. Because request twelve is overbroad, as discussed above, and because the missing

preposition renders it ambiguous, the court declines to compel Defendants to fully and completely

respond to request twelve.

E. Plaintiffs' remaining requests

       Defendants have objected to requests two, three, and four. Those requests seek information

regarding the organizational relationship between Defendants and any agreement to co-employ

Jonathan Parrish. Defendants objected on grounds of vagueness, ambiguity, and overbreadth.

[DE-170-1] at 3-4. However, Defendants offered to produce an organizational chart showing the

relationship between Merz Pharma and Merz NA; documents showing ownership of Merz NA by

Merz Pharma, subject to the entry of a protective order; and any actual agreements to share the

services of Jonathan Parrish, also subject to the entry of a protective order. Id On October 11,

2018, the court granted Defendants' joint motion for a protective order. [DE-175].




                                                15
       In their responses to the Second RFP, Defendants claimed that the term "divisions" was

vague and ambiguous, [DE-170-1] at 3, and Plaintiffs briefly noted the issue in their motion to

compel.    [DE-170] at 3.     However, Defendants have not mentioned the ambiguity in their

memorandum, and it is Defendants' burden to show why discovery should be denied. Defendants

are therefore required to stand by their offer to produce an organizational chart, documents

showing Merz Pharma's ownership of Merz NA, and actual agreements to co-employ Jonathan

Parrish, subject to the protective order.

                                            III. CONCLUSION

       For the foregoing reasons, Plaintiffs' Motion to Compel Complete Document Production

[DE-170] is ALLOWED in part and DENIED in part. Defendants are ordered to comply with this

order within fourteen (14) days.

       So ordered, the 5th day of December 2018.




                                                16
